     Case: 1:21-cv-00448 Document #: 7 Filed: 02/24/21 Page 1 of 14 PageID #:53




                        UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

GREGORY A. PELLICO,

      PLAINTIFF,
                                                           No. 21-cv-00448
v.

CODILIS & ASSOCIATES, P.C.,

      DEFENDANT.


     MOTION TO DISMISS PURSUANT TO F.R.C.P. 12(b)(1) and 12(b)(6)

Defendant Codilis & Associates, P.C., (“Codilis”) by and through its undersigned

counsel for its Motion to Dismiss Pursuant to Federal Rule of Civil Procedure 12(b)(1)

and 12(b)(6) states as follows:

I.    BACKGROUND

      On June 10, 2020, Codilis filed a complaint to foreclose mortgage on behalf of

its client, First American Bank, in the Circuit Court for the 18th Judicial Circuit,

DuPage County, Illinois (“Foreclosure Complaint” or “Foreclosure Action”). [Dkt. 1-2.]

Attached to the complaint were copies of the mortgage sought to be foreclosed

(“Mortgage”), and the home equity line of credit agreement and disclosure (“Credit

Agreement”). [Dkt. 1-2, pp. 6, 13.] In paragraph 3(J) of the Foreclosure Complaint,

First American Bank alleges that, “…the Principal balance due on the Note and the

Mortgage is $109.734.61, plus Interest, costs, advances and fees.” [Dkt. 1-2, p. 3.]

      It is this particular allegation with which Plaintiff takes issue, alleging that

Codilis violated the Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.) (the


                                            1
      Case: 1:21-cv-00448 Document #: 7 Filed: 02/24/21 Page 2 of 14 PageID #:54




“Act”) by “falsely represent[ing] the amount of the debt” and “threat[ing] to take

action against Pellico which cannot legally be taken” in violation of 15 U.S.C. § 1692e

as a result of the allegation in the Foreclosure Complaint that the principal balance

due on Plaintiff’s subject mortgage loan is $109.734.61. Complaint, ¶¶ 45-46. [Dkt. 1.]

The core issue is that Plaintiff believes the subject Mortgage and Credit Agreement

limit the outstanding principal balance to $100,000; and so, according to Plaintiff,

Codilis violated the Act when it alleged in the Foreclosure Complaint that the

principal balance on the Mortgage and Credit Agreement exceeded that amount. See

Complaint, ¶ 46.

       Plaintiff’s Complaint must be dismissed for several reasons. Plaintiff has failed

to state a claim upon which relief could be granted because the allegations pleaded by

Pellico do not give rise to the conclusion that Codilis either falsely represented the

amount of the debt or threatened to take action which could not legally be taken. And

even if Plaintiff did sufficiently plead a violation of the Act, Plaintiff has failed to

demonstrate standing because it alleged no injury; and thus this Court lacks subject

matter jurisdiction. Moreover, the allegations in the Foreclosure Complaint are

protected free speech, which cannot be actionable. Finally, and alternatively, even if

jurisdiction is proper, this matter ought to be stayed under the Colorado River

abstention doctrine because the claim is pending in state court. For all these reasons

as explained more fully below, Plaintiff’s complaint ought to be dismissed with

prejudice.




                                              2
      Case: 1:21-cv-00448 Document #: 7 Filed: 02/24/21 Page 3 of 14 PageID #:55




II.   APPLICABLE LAW

      A pleading in federal court must contain a short and plain statement of the

claim showing that the pleader is entitled to relief. Fed. R. Civ. P. 8(a)(2). A complaint

should be organized, clear, and is subject to dismissal for being unclear, lengthy, or

unintelligible. Lindsell v. McCallum, 352 F.2d 1107, 1110 (7th Cir. 2003). And a

complaint must provide “more than labels and conclusions, and a formulaic recitation

of the elements of a cause of action will not do. . . . Factual allegations must be

enough to raise the right to relief beyond the speculative level . . . on the assumption

that all of the complaint’s allegations are true.” Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 555 (2007). A complaint must contain “factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 566 U.S. 662, 678 (2009). Plaintiff’s claim must be

“plausible” which does not rise to the level of “probable” but requires “more than a

sheer possibility” that the defendant is liable. Id. A cause of action must be

supported by factual allegations; mere conclusory statements or “naked assertions” do

not suffice. Id. at 679. The court must review the allegations to determine whether

the complaint states a “plausible” claim for relief. Maddox v. Love, 655 F.3d 709, 718

(7th Cir. 2011).

      When considering a motion under Rule 12(b)(6), a court can consider the

complaint’s allegations as well as documents attached to and referenced in the

complaint as well as information subject to “proper judicial notice.” Cohen v. American




                                            3
       Case: 1:21-cv-00448 Document #: 7 Filed: 02/24/21 Page 4 of 14 PageID #:56




Sec. Ins. Co., 735 F.3d 601, 604 n.2 (7th Cir. 2013) (citation and internal quotation

marks omitted).

       The Fair Debt Collection Practices Act (15 U.S.C § 1692 et seq.) (the “Act” or

“FDCPA”) provides that:

       A debt collector may not use any false, deceptive, or misleading
       representation or means in connection with the collection of any debt.
       Without limiting the general application of the foregoing, the following
       conduct is a violation of this section:

              (5) The threat to take any action that cannot legally be taken or
              that is not intended to be taken.

              (10) The use of any false representation or deceptive means to
              collect or attempt to collect any debt or to obtain information
              concerning a consumer.

15 U.S.C § 1692e.

III.   ARGUMENT

       a. Plaintiff has failed to state a plausible claim under the Act and the
       Complaint ought to be dismissed pursuant to Rule 12(b)(6).

       In the Complaint, Plaintiff alleges that Codilis violated the Act because it

pleaded in the Foreclosure Complaint that the principal balance due on Plaintiff’s

mortgage loan was $109,734.61 despite the fact that, according to Plaintiff, the

maximum principal balance on the Mortgage and Credit Agreement is only

$100,000.00. Complaint, ¶¶ 15-19, 22-24, 31-32. In support of this contention, Plaintiff

cites to the Mortgage which was attached to the Foreclosure Complaint filed by

Codilis. Complaint, ¶ 19. But in so doing, Plaintiff pleads himself out of court because

he acknowledges that the maximum principal balance on the loan is not $100,000.00,

but instead is $100,000.00 “not including sums advanced to protect the security of the

                                            4
     Case: 1:21-cv-00448 Document #: 7 Filed: 02/24/21 Page 5 of 14 PageID #:57




Mortgage.” Mortgage, p. 1 (emphasis added). In other words, and squarely

contradictory to Plaintiff’s allegation, the principal balance may actually exceed

$100,000.00 when amounts are advanced by the lender to “protect the security of the

Mortgage.” Id.

      This fact is also made clear in the Credit Agreement, which is the instrument

that created the debt for which repayment is secured by the Mortgage. [Dkt. 1-1, p. 9;

1-2, p. 13.] On the very first page of the Credit Agreement, it explains that “[the

lender] may charge your Credit Line to pay other fees and costs that you are obligated

to pay under this Agreement” Id. It goes on to provide that “If you do not pay your

property taxes, we may charge your Credit Line and pay the delinquent taxes.” Id.

And most importantly, when advances such as the payment of taxes are made, “Any

amount so charged to your Credit Line will be a credit advance and will decrease the

funds available, if any, under the Credit Line.” Id. This is consistent with another

provision in the Mortgage which provides that “…Lender on Grantor’s behalf may, but

is not required to, take any action that Lender believes to be appropriate to protect

Lender’s interests. All expenses incurred or paid by Lender for such purposes will

then bear interest at the rate charged under the Credit Agreement….” Mortgage, p. 3.

      In other words, the Mortgage and Credit Agreement make clear that advance

payments made by the Lender when Plaintiff fails to fulfill his obligation to pay

property taxes and insurance may be added to the principal balance. This is evidenced

not only by the very first sentence of the Mortgage itself which provides that “[a]t no

time shall the principal amount of Indebtedness secured by the Mortgage, not



                                            5
      Case: 1:21-cv-00448 Document #: 7 Filed: 02/24/21 Page 6 of 14 PageID #:58




including sums advanced to protect the security of the Mortgage, exceed $100,000.00”

but also by the other terms of the Mortgage and Credit Agreement which permit the

lender to advance payment for taxes and insurance and charge interest on such

advances as it would on other advances of principal under the terms of the Credit

Agreement and Mortgage.

       Consequently, Plaintiff’s central allegation that the principal balance can never

exceed $100,000.00 is simply incorrect, and for this reason, the claims that Codilis

“falsely represented the amount of the debt” or “threaten[ed] to take action against

Pellico which cannot legally be taken” in violation of Section 1692e of the Act ring

hollow. Complaint, ¶¶ 45-46. Put another way, Plaintiff’s Complaint does not state a

plausible claim under the Act because the premise upon which the Complaint is

based—that the Mortgage and Credit Agreement strictly limit the outstanding

principal balance on the loan to $100,000—is belied by the very exhibits upon which

Plaintiff relies.

       It is notable that Plaintiff does not allege that the amount claimed in the

Foreclosure Complaint is not actually due or that Codilis was not otherwise legally

able to file the Foreclosure Complaint, but instead appears only to advance the theory

that the amounts alleged due in the Foreclosure Complaint were essentially

improperly described as “principal” instead of some other nomenclature. See

Complaint, ¶¶ 21-24. But this is a distinction without a difference, and is immaterial.

       “[A] statement cannot mislead unless it is material.” Boucher v. Fin. Sys. Of

Green Bay, 880 F.3d 362, 366 (7th Cir. 2018) (quoting Hahn, 557 F.3d at 758)



                                            6
     Case: 1:21-cv-00448 Document #: 7 Filed: 02/24/21 Page 7 of 14 PageID #:59




(internal quotation marks omitted). “[T]he purpose of the Fair Debt Collection

Practices Act is to protect consumers, and they don’t need protection against false

statements that are immaterial in the sense that they would not influence a

consumer’s decision.” Boucher, 880 F.3d at 366 (quoting Muha v. Encore Receivable

Mgmt., Inc., 558 F.3d 623, 628 (7th Cir. 2009) (internal quotation marks omitted).

      Beyond the fact that the Mortgage itself explicitly contemplates that when

protective advances are made the principal balance may exceed $100,000 (Mortgage,

p. 1); even if it did not, the Mortgage and Credit Agreement still provide that the

advance of items such as taxes and insurance will bear interest like a principal

advance. Merely alleging that Codilis violated the Act by pleading in the Foreclosure

Complaint that the principal balance on Plaintiff’s mortgage loan was $109,734.61

does not state a plausible claim for violation of the Act. Given the language in the

Mortgage and Credit Agreement upon which Plaintiff’s Complaint is purportedly

founded, Codilis neither took action which could not legally be taken nor falsely

represented the amounts due on Plaintiff’s mortgage loan.

      The Mortgage and Credit Agreement make clear that Plaintiff has not—and

cannot—state a plausible claim under the Act against Codilis for pleading the

Foreclosure Complaint in the fashion it did. As such, Plaintiff’s Complaint ought to be

dismissed with prejudice.

      b.     Plaintiff’s Complaint is subject to dismissal under to Rule
             12(b)(1) for failing to plead injury sufficient to show standing.

      Similarly, Plaintiff has not pleaded (and cannot plead) any injury resulting

from the complained-of conduct and as a result Plaintiff lacks standing. See Spokeo,

                                            7
      Case: 1:21-cv-00448 Document #: 7 Filed: 02/24/21 Page 8 of 14 PageID #:60




Inc. v Robins, 136 S. Ct. 1540, 1547-48 (2016). For this reason, Plaintiff’s Complaint

ought to be dismissed pursuant to Rule 12(b)(1) for lack of jurisdiction. See Bazile v.

Fin. Sys. Of Green Bay, Inc., 202 U.S. App. LEXIS 39433, *5-*6 (7th Cir. Dec. 15,

2020). In order to demonstrate standing, “a plaintiff must show she that he or she

suffered ‘an invasion of a legally protected interest’ that is ‘concrete and

particularized’ and ‘actual or imminent, not conjectural or hypothetical.’” Id. (citing

Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992)). An injury is particularized if

it “affects the plaintiff in a personal and individual way.” Larkin v. Fin. Sys. Of Green

Bay, 982 F.3d 1060, 1064 (7th Cir. 2020) (citing Lujan, 504 U.S. at 560 n.1). For an

injury to be concrete, the injury “must be de facto; that is, it must actually exist.” Id.

(quoting Spokeo, 136 S. Ct. at 1548) (internal quotation marks omitted). “Several

decisions hold that a plaintiff who lacks a concrete injury cannot sue under the Fair

Debt Collection Practices Act or a similar statute just because a statement in a letter

is incorrect or misleading.” Brunett v. Convergent Outsourcing, Inc., 982 F.3d 1067,

1068 (7th Cir. 2020) (citations omitted). “…[T]he asserted violation of a substantive

right conferred by the Fair Debt Collection Practices Act does not guarantee the

plaintiff’s standing.” Id. (citing Larkin, 982 F.3d at 1066). For example, “[i]f the

required information [in an FDCPA notice] is omitted without hindering [a debtor’s]

choices [about how to respond to their debts and to the collection attempt] or some

other substantive interest the statute protects, there is no harm done—no concrete

injury-in-fact.” Bazile, at *9 (citation omitted).




                                              8
      Case: 1:21-cv-00448 Document #: 7 Filed: 02/24/21 Page 9 of 14 PageID #:61




      Plaintiff bears the burden to sufficiently plead he has standing to bring this

Complaint. Spuhler v. State Collection Serv., No. 19-2630, 2020 U.S. App. LEXIS

39434, *5 (Dec. 15, 2020). “Initially, a plaintiff may demonstrate standing by clearly

pleading allegations that ‘plausibly suggest’ each element of standing when all

reasonable inferences are drawn in the plaintiff’s favor.” Id. (citations omitted).

      Here, Plaintiff’s Complaint makes clear that regardless as to whether the

amounts due on the subject mortgage loan are described as “principal” or something

else, the amounts remain due and accrue interest. This is demonstrated by Plaintiff in

the attachments to his own Complaint—the Mortgage, Credit Agreement and

affidavit—which demonstrate such amounts are due and payable as discussed above.

      As for an injury, Plaintiff alleges only that the complained-of conduct compelled

him to pay filing fees in the foreclosure case as well as attorney’s fees to his counsel in

that case. Complaint, ¶ 47. But this singular allegation conflates the issues of injury

with the issue of damages. Injury is the “invasion of a legally protected interest….”

Spokeo, 136 S. Ct. at 1548. On the other hand, damages, such as compensatory

damages, “are intended to redress the concrete loss….” State Farm Mut. Auto. Ins. Co.

v. Campbell, 538 U.S. 408, 416 (2003) (citation and internal quotation marks omitted).

      Even assuming for purposes of this argument that the amounts in excess of

$100,000 were improperly alleged to be part of the “principal balance” in the

Foreclosure Complaint, Plaintiff does not plead any allegations that Codilis’s pleading

of the Foreclosure Complaint injured him—invaded a legally protected interest of

Plaintiff for which the expenditure of legal fees would seek to redress. Plaintiff does



                                             9
     Case: 1:21-cv-00448 Document #: 7 Filed: 02/24/21 Page 10 of 14 PageID #:62




not dispute that the amounts advanced in excess of $100,000 are actually due.

Instead, Plaintiff only alleges that those “excess amounts” are improperly alleged to

be part of the “principal” balance. Complaint, ¶ 24. Plaintiff has not shown that this

distinction makes a difference.

      Thus, not only has Plaintiff failed to articulate a sufficient injury, but it is

inconceivable that any injury could be pleaded because, as Plaintiff readily admits in

the body of the Complaint as well as the Mortgage and Credit Agreement, amounts in

excess of $100,000 can be collected when comprised of protective advances. Complaint,

¶ 24; Mortgage, pp. 1, 3; Credit Agreement, p. 1. Plaintiff notes this is the case by

pointing to the affidavit attached as Exhibit 3 [Dkt. 1-3] to the Complaint, which

itemizes the amounts due First American Bank and includes property taxes.

Complaint, ¶ 22. Accordingly, Plaintiff’s Complaint ought to be dismissed pursuant to

Rule 12(b)(1).

      c. The Foreclosure Complaint is constitutionally protected free speech.

      Plaintiff’s Complaint ought to also be dismissed because it infringes on the free

speech rights of Codilis to petition the court and advocate on behalf of its client. See

Jerman v. Carlisle, McNellie, Rini, Kramer & Ulrich, L.P.A., 559 U.S. 573, 623

(Kennedy, J., dissenting opinion). The possibility that Codilis faces separate civil

litigation and a judgment for doing no more than filing a pleading—which has never

been found to be frivolous, harassing, or filed in bad faith “prohibit[s] the analysis of

certain legal issues and [truncates] presentation to the courts … [which] prohibits

speech and expression upon which courts must depend for the proper exercise of the



                                            10
     Case: 1:21-cv-00448 Document #: 7 Filed: 02/24/21 Page 11 of 14 PageID #:63




judicial power.” Legal Servs. Corp. v. Velazquez, 531 U.S. 533, 545 (2001). Such a

scheme under the FDCPA, as Justice Kennedy once predicted, compels attorneys

when advocating for their clients to “adopt a debtor-friendly interpretation of every

question, lest the attorneys themselves incur a personal financial risk.” Jerman, 559

U.S. at 622 (Kennedy, J., dissenting opinion). Indeed, “…the Petition Clause protects

the right of individuals to appeal to courts and other forums established by the

government for resolution of legal disputes.” Borough of Duryea v. Guarnieri, 564 U.S.

379, 387 (2011). However, if—as Plaintiff’s Complaint appears to suggest—the mere

filing of a complaint in a court of competent jurisdiction—without more—can subject a

party to civil liability under the FDCPA, then the statute giving rise to such suit must

impermissibly violate the Petition Clause. Velazquez, 531 U.S. at 545 (“Congress

cannot wrest the law from the Constitution which is its source.”).

      d. Alternatively, this court should abstain from hearing this matter
      pursuant to the Colorado River abstention doctrine.

      Alternatively, this court ought to abstain from hearing this matter pursuant to

the Colorado River abstention doctrine as this matter runs parallel to the state-court

Foreclosure Action. Normally, “the pendency of an action in the state court is no bar to

proceedings concerning the same matter in the Federal Court.” Huon v. Johnson &

Bell, Ltd., 657 F.3d 641, 645 (7th Cir. 2011) (quoting Colorado River Water

Conservation Dist. v. United States, 424 U.S. 800, 817 (1976)). However, an exception

to this rule exists under exceptional circumstances for “wise judicial administration.”

Interstate Material Corp. v. City of Chicago, 847 F.2d 1285, 1287 (7th Cir. 1988)




                                           11
     Case: 1:21-cv-00448 Document #: 7 Filed: 02/24/21 Page 12 of 14 PageID #:64




(internal quotation marks and citations omitted). Whether to abstain is within this

court’s discretion. Id. at 1286.

      Abstention is subject to a two-part analysis. First, the state and federal cases

must be parallel. Adkins v. VIM Recycling, Inc., 644 F.3d 483, 498 (7th Cir. 2011).

Parallel cases involve “substantially the same parties” litigating “substantially the

same issues in another forum.” Tyrer v. City of S. Beloit, Ill., 456 F.3d 744, 751 (7th

Cir. 2006). But “precise formal symmetry” is not required to find suits parallel. The

relevant question is “whether there is a substantial likelihood that the state litigation

will dispose of all claims presented in the federal case.” Adkins, 644 F.3d at 499

(internal quotation marks and citations omitted).

      Here, the comparison between the Foreclosure Action and this Suit

demonstrate the matters are parallel. Despite the fact that Codilis is the defendant to

the instant suit whereas First American Bank is the foreclosing plaintiff, the matters

are otherwise parallel because both suit concern the amounts due by Plaintiff to First

American Bank under the Mortgage and Credit Agreement. In fact, the core allegation

in this suit is that a portion of the amounts due under those agreements is improperly

classified as a “principal” amount in the Foreclosure Action. Complaint, ¶¶45-46.

      Since the suits are parallel, then ten factors are then weighed as to whether

abstention is appropriate: 1) whether the state has assumed jurisdiction over

property; 2) the inconvenience of the federal forum; 3) the desirability of avoiding

piecemeal litigation; 4) the order in which jurisdiction was obtained by the concurrent

forums; 5) the source of governing law, state or federal; 6) the adequacy of state-court



                                            12
     Case: 1:21-cv-00448 Document #: 7 Filed: 02/24/21 Page 13 of 14 PageID #:65




action to protect the federal plaintiff's rights; 7) the relative progress of state and

federal proceedings; 8) the presence or absence of concurrent jurisdiction; 9) the

availability of removal; and 10) the vexatious or contrived nature of the federal claim.

See Tyrer, 456 F.3d at 754 (citing Cominiti & Iatarola, Ltd. v. Behnke Warehousing,

Inc., 962 F.2d 698, 701 (7th Cir. 1992)). But, “no single factor is necessarily

determinative” and “there is no mechanical formula by which to determine when a

stay is appropriate.” Tyrer, 456 F.3d at 784 (citations and internal quotation marks

omitted).

      Here, if this court has jurisdiction to the extent that Plaintiff has sufficiently

pleaded injury, the factors then weigh in favor of a stay pending the outcome of the

Foreclosure Action. There is no dispute that the state court has assumed jurisdiction

over property. Similarly, the state court foreclosure matter will avoid piecemeal

litigation in two jurisdictions simultaneously, and the federal claim presented by

Plaintiff is just but one small portion of the larger adjudication presently before the

state court, where all the amounts due under the Mortgage and Credit Agreement will

be adjudicated under those agreements. Moreover, the amounts due under the

Mortgage and Credit Agreement are necessarily state-law contract issues.




                                             13
     Case: 1:21-cv-00448 Document #: 7 Filed: 02/24/21 Page 14 of 14 PageID #:66




      WHEREFORE, Defendant respectfully requests Plaintiff’s Complaint be

dismissed with prejudice and for any further relief this Honorable Court deems

equitable and just.

                                              Respectfully submitted,

                                              CODILIS & ASSOCIATES, P.C.

                                              BY: /s/ Adam A. Price
                                              One of Its Attorneys


Adam A. Price
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
adam.price@il.cslegal.com
14-21-00317




                                         14
